Citation Nr: 0426695	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by symptoms of fatigue, pains of osteoarthritis in 
the right hip, both shoulder, low back and right carpal 
tunnel syndrome.

2.  Entitlement to service connection for a chronic fatigue 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January to June 1991 with 
additional reserve service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2001, a statement of the case was issued in March 2002 and a 
substantive appeal was received in April 2002.  The veteran 
testified at a Board hearing at the RO in August 2002.  The 
case was remanded to the RO in July 2003.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The evidence of record includes a November 1997 letter from 
the State of California Department of Social Services which 
states that the veteran applied for disability benefits under 
the Social Security Act.  The Board notes that the RO 
requested records pertaining to the veteran from the Social 
Security Administration (SSA) and that the SSA responded by 
stating that the veteran had noted filed for benefits since 
1997, but did not send any of the records from the 1997 
disability application.  The Social Security records may be 
relevant to the issues on appeal and must be obtained by VA 
to ensure an adequate record.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  The RO should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should again contact the SSA 
and request any and all records 
pertaining to any disability application 
filed by the veteran, to include the 
application filed in 1997.

3.  After completion of the above actions 
(and any additional development which the 
RO may deem necessary), the RO should 
then review the record and determine 
whether entitlement to the benefits 
sought is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




